Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1, 4-10, and 12-27 allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the semiconductor substrate further includes a fourth surface disposed between the first surface and the second surface; a third semiconductor layer disposed along the first surface from the fourth surface; and a third conductor disposed on the third semiconductor layer and electrically connected to the first power supply line, wherein the first conductor functions as one electrode of a first capacitor, and the semiconductor substrate functions as the other electrode of the first capacitor, the third conductor functions as one electrode of a second capacitor, and the semiconductor substrate also functions as the other electrode of the second capacitor, and a capacity of the second capacitor is larger than a capacity of the first capacitor” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is “a pad connected to the first power supply line; and first to fifth capacitor sets each including a plurality of at least one of the trench capacitors or planar capacitors, wherein the circuit includes a first power supply end and a second power supply end which power supply ends are electrically connected to the first power supply line, the first power supply line includes a first portion from the pad to a branch portion, a second portion from the branch portion to the first power supply end, and a third portion from the branch portion to the second power supply end, the first capacitor set and the second capacitor set are disposed in the second portion, and the first capacitor set is disposed closer to the first power supply end than the second capacitor set, the third capacitor set and the fourth capacitor set are disposed in the third portion, and the third capacitor set is disposed closer to the second power supply end than the fourth capacitor set, the fifth capacitor set is disposed in the first portion, a capacity of the second capacitor set is larger than a capacity of the first capacitor set, a capacity of the fourth capacitor set is larger than a capacity of the third capacitor set, and a capacity of the fifth capacitor set is larger than the capacity of any of the second capacitor set [[and]] or the fourth capacitor set” as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811